PER CURIAM.
We adhere to our decision In this case (184 Fed. 857). When this suit was brought, the property involved was in the possession of the court under the ancillary bill then pending in the Circuit Court for the Eastern District of Texas, and that possession has not been ended by any order of court discharging the receiver or releasing custody, of the property; therefore the jurisdiction was not ousted by the allowance of petitions of intervention of other parties claiming an interest in the property, although some, if not all, of the interveners were citizens of the same state as the defendant. In the rulings of the trial court in the progress of the case we find no reversible error. The judgment appealed from is affirmed.